DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10665696. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding Claim 1, Claim 1 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  depositing a first mask layer over the patterned sacrificial layer 
and in the first opening;  etching the first mask layer to form a first 
patterned mask, the first patterned mask having a second opening exposing the 
substrate, wherein after etching the first mask layer, a topmost surface of the 
first patterned mask is below a topmost surface of the patterned sacrificial 
layer;  depositing a second mask layer over the first patterned mask and in the 
second opening;  etching the second mask layer to form a second patterned mask, 

patterned mask is below the topmost surface of the first patterned mask;  
removing the first patterned mask, the second patterned mask and the patterned 
sacrificial layer remaining after the removing;  and etching trenches in the 
substrate using the second patterned mask and the patterned sacrificial layer 
as a combined mask.

	Regarding Claim 2, Claim 1,2 of US Patent No. 10665696 (Chen) teaches a 
wherein a portion of the substrate between 
neighboring trenches forms a fin structure, further comprising: forming a gate 
stack on the fin structure;  and forming a source region and a drain region in 
the fin structure, the source region and the drain region being formed on 
opposing sides of the gate stack

Regarding Claim 3, Claim 1,3 of US Patent No. 10665696 (Chen) teaches a wherein a portion of the substrate between 
neighboring trenches forms a nanowire structure

	Regarding Claim 4, Claim 1,4 of US Patent No. 10665696 (Chen) teaches a wherein the trenches have a width of between 
about 1 nm and about 50 nm

Regarding Claim 5, Claim 1 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  depositing a first mask layer over the patterned sacrificial layer 
and in the first opening;  etching the first mask layer to form a first 
patterned mask, the first patterned mask having a second opening exposing the 
substrate, wherein after etching the first mask layer, a topmost surface of the 
first patterned mask is below a topmost surface of the patterned sacrificial 
layer;  depositing a second mask layer over the first patterned mask and in the 
second opening;  etching the second mask layer to form a second patterned mask, 
wherein after etching the second mask layer, a topmost surface of the second 
patterned mask is below the topmost surface of the first patterned mask;  
removing the first patterned mask, the second patterned mask and the patterned 
sacrificial layer remaining after the removing;  and etching trenches in the 
substrate using the second patterned mask and the patterned sacrificial layer 
as a combined mask.

Regarding Claim 6, Claim 1 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  depositing a first mask layer over the patterned sacrificial layer 
and in the first opening;  etching the first mask layer to form a first 
patterned mask, the first patterned mask having a second opening exposing the 

first patterned mask is below a topmost surface of the patterned sacrificial 
layer;  depositing a second mask layer over the first patterned mask and in the 
second opening;  etching the second mask layer to form a second patterned mask, 
wherein after etching the second mask layer, a topmost surface of the second 
patterned mask is below the topmost surface of the first patterned mask;  
removing the first patterned mask, the second patterned mask and the patterned 
sacrificial layer remaining after the removing;  and etching trenches in the 
substrate using the second patterned mask and the patterned sacrificial layer 
as a combined mask.


Regarding Claim 7, Claim 1,5 of US Patent No. 10665696 (Chen) teaches a wherein the first opening has a first width, the 
second opening has a second width, and a combined width of the trenches is 
equal to a difference between the first width and the second width

	Regarding Claim 8, Claim 1, 6 of US Patent No. 10665696 (Chen) teaches a wherein the first mask layer comprises a first 
material and the second mask layer comprises a second material, the first 
material and the second material having different etch selectivities

Regarding Claim 9, Claim 1, 6, 7 of US Patent No. 10665696 (Chen) teaches a wherein the first material is silicon oxide, and 
the second material is silicon nitride

Regarding Claim 10, Claim 1, 6, 8 of US Patent No. 10665696 (Chen) teaches a wherein the first material is Al.sub.2O.sub.3, 
and the second material is Pt.

Regarding Claim 11, Claim 1, 9 of US Patent No. 10665696 (Chen) teaches a wherein depositing the first mask layer 
comprises depositing the first mask layer using an atomic layer deposition 
method to a thickness of between about 1 nm and about 50 nm.

Regarding Claim 12, Claim 1, 10 of US Patent No. 10665696 (Chen) teaches wherein depositing the second mask layer 
comprises depositing the second mask layer using an atomic layer deposition 
method to a thickness of between about 0.5 nm and about 10 nm.



	Regarding Claim 13, Claim 1 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 

and in the first opening;  etching the first mask layer to form a first 
patterned mask, the first patterned mask having a second opening exposing the 
substrate, wherein after etching the first mask layer, a topmost surface of the 
first patterned mask is below a topmost surface of the patterned sacrificial 
layer;  depositing a second mask layer over the first patterned mask and in the 
second opening;  etching the second mask layer to form a second patterned mask, 
wherein after etching the second mask layer, a topmost surface of the second 
patterned mask is below the topmost surface of the first patterned mask;  
removing the first patterned mask, the second patterned mask and the patterned 
sacrificial layer remaining after the removing;  and etching trenches in the 
substrate using the second patterned mask and the patterned sacrificial layer 
as a combined mask.

Regarding Claim 13, Claim 11 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  forming a first patterned mask in the first opening, the first 
patterned mask having a second opening exposing the substrate, wherein a 
topmost surface of the first patterned mask is below a topmost surface of the 
patterned sacrificial layer;  forming a second patterned mask in the second 
opening, wherein a topmost surface of the second patterned mask is below the 
topmost surface of the first patterned mask;  removing the first patterned 

after the removing, the second patterned mask and the patterned sacrificial 
layer forming a combined patterned mask;  forming trenches in the substrate 
corresponding to the combined patterned mask;  and forming semiconductor 
devices from portions of the substrate between neighboring trenches. 


Regarding Claim 14, Claim 1, 9 of US Patent No. 10665696 (Chen) teaches a wherein depositing the first mask layer 
comprises depositing the first mask layer using an atomic layer deposition 
method to a thickness of between about 1 nm and about 50 nm

Regarding Claim 15, Claim 1, 10 of US Patent No. 10665696 (Chen) teaches a wherein depositing the second mask layer 
comprises depositing the second mask layer using an atomic layer deposition 
method to a thickness of between about 0.5 nm and about 10 nm

Regarding Claim 16, Claim 1, 6 of US Patent No. 10665696 (Chen) teaches wherein wherein the first mask layer comprises a first 
material and the second mask layer comprises a second material, the first 
material and the second material having different etch selectivities



	Regarding Claim 17, Claim 1 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  depositing a first mask layer over the patterned sacrificial layer 
and in the first opening;  etching the first mask layer to form a first 
patterned mask, the first patterned mask having a second opening exposing the 
substrate, wherein after etching the first mask layer, a topmost surface of the 
first patterned mask is below a topmost surface of the patterned sacrificial 
layer;  depositing a second mask layer over the first patterned mask and in the 
second opening;  etching the second mask layer to form a second patterned mask, 
wherein after etching the second mask layer, a topmost surface of the second 
patterned mask is below the topmost surface of the first patterned mask;  
removing the first patterned mask, the second patterned mask and the patterned 
sacrificial layer remaining after the removing;  and etching trenches in the 
substrate using the second patterned mask and the patterned sacrificial layer 
as a combined mask.


Regarding Claim 17, Claim 11 of US Patent No. 10665696 (Chen) teaches a method comprising: forming a patterned sacrificial layer over a 
substrate, the patterned sacrificial layer having a first opening exposing the 
substrate;  forming a first patterned mask in the first opening, the first 

topmost surface of the first patterned mask is below a topmost surface of the 
patterned sacrificial layer;  forming a second patterned mask in the second 
opening, wherein a topmost surface of the second patterned mask is below the 
topmost surface of the first patterned mask;  removing the first patterned 
mask, the second patterned mask and the patterned sacrificial layer remaining 
after the removing, the second patterned mask and the patterned sacrificial 
layer forming a combined patterned mask;  forming trenches in the substrate 
corresponding to the combined patterned mask;  and forming semiconductor 
devices from portions of the substrate between neighboring trenches. 


Regarding Claim 18, Claim 1, 9 of US Patent No. 10665696 (Chen) teaches a wherein depositing the first mask layer 
comprises depositing the first mask layer using an atomic layer deposition 
method to a thickness of between about 1 nm and about 50 nm


Regarding Claim 19, Claim 1, 10 of US Patent No. 10665696 (Chen) teaches a wherein depositing the second mask layer 
comprises depositing the second mask layer using an atomic layer deposition 
method to a thickness of between about 0.5 nm and about 10 nm

Regarding Claim 20, Claim 1, 6 of US Patent No. 10665696 (Chen) teaches wherein wherein the first mask layer comprises a first 
material and the second mask layer comprises a second material, the first 
material and the second material having different etch selectivities


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7, 8, 9 & 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB: 2013/0252431, hereinafter Chen) in view of Dreekornfeld (USPGPUB: 2007/0158756, hereinafter Dreekornfeld).



Re claim 1 Chen discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] over a substrate(300)[0019 of Chen], the patterned sacrificial layer(302)[0019 of Chen] having a first opening (304)[0019 of Chen] exposing the substrate(300)[0019 of Chen];

etching the first mask layer(306)[0020,0022 of Chen] to form a first patterned mask, the first patterned mask having a second opening(304)[0019 of Chen];
after etching the first mask layer(306)[0020,0022 of Chen] to form the first patterned mask, depositing a second mask layer(308)[0021 of Chen] over the first patterned mask and in the second opening(304)[0019 of Chen];
etching the second mask layer(308 in Fig 4)[0021 of Chen](308)[0021 of Chen] to form a second patterned mask(308 in Fig 4)[0022 of Chen];
removing the first patterned mask, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] remaining after the removing (see Fig 5); and
etching trenches (Fig 6) in the substrate(300)[0019 of Chen] using the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] as a combined mask.


Chen does not disclose the first patterned mask having a second opening exposing the substrate;

Dreekornfeld discloses in Fig 1C the first patterned mask (7)[0075] having a second opening(regions between item 7)  exposing the substrate(1)[0035];




    PNG
    media_image1.png
    383
    428
    media_image1.png
    Greyscale


 
    PNG
    media_image2.png
    373
    489
    media_image2.png
    Greyscale




Re claim 4 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein the trenches (Fig 6) have a width of between about 1 nm and about 50 nm (10nm)[0020 of Chen].

Re claim 5 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein after etching the first mask layer (306 in Fig 5)[0020,0022 of Chen], a topmost surface of the first patterned mask is below (topmost 306 is below topmost 302 in Fig 5) a topmost surface of the patterned sacrificial layer(302)[0019 of Chen].


Re claim 7 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein the first opening (304)[0019 of Chen] has a first width (see item labelled ‘A’ in modified Fig 4), the second opening(304)[0019 of Chen] has a second width(see item labelled ‘B’ in modified Fig 4), and a combined width of the trenches (Fig 6) is equal to a difference between the first width (see item labelled ‘A’ in modified Fig 4) and the second width (the combined width of the trenches labelled ‘T” in Fig 5 is equal to a difference between the first width and the second width).

Re claim 8 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein the first mask layer(306)[0020,0022 of Chen] comprises a first material(material 

Re claim 9 the combination of Chen and Dreekornfeld disclose the method of claim 8, wherein the first material(material of 306)[0020,0022 of Chen] is silicon oxide [0020 of Chen], and the second material (material of 308)[0021 of Chen] (material of the second mask layer 308 can be different from that of the first patterned mask layer 302)[0021] is silicon nitride [0021 of Chen].


Re claim 11 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein depositing the first mask layer(306)[0020,0022 of Chen] comprises depositing the first mask layer(306)[0020,0022 of Chen] using an atomic layer deposition method (ALD)[0020] 

The combination of Chen and Dreekornfeld do not specifically teach wherein to a thickness of between about 1 nm and about 50 nm.  


Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 12 the combination of Chen and Dreekornfeld disclose the  method of claim 1, wherein depositing the second mask layer(308)[0021 of Chen] comprises depositing the second mask layer(308)[0021 of Chen] using an atomic layer deposition method (ALD)[0020] to a thickness of between about 0.5 nm and about 10 nm.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPGPUB: 2013/0252431, hereinafter Chen).


Re claim 13 Chen discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] over a substrate(300)[0019 of Chen], the patterned sacrificial layer(302)[0019 of Chen] having a first opening (304)[0019 of Chen] exposing the substrate(300)[0019 of Chen];
forming a first patterned mask in the first opening (304)[0019 of Chen], the first patterned mask having a second opening(304)[0019 of Chen] exposing the substrate(300)[0019 of Chen];
after forming the first patterned mask in the first opening (304)[0019 of Chen], forming a second patterned mask(308 in Fig 4)[0022 of Chen] in the second opening(304)[0019 of Chen];
removing the first patterned mask, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer remaining after the removing, the second patterned mask(308 in Fig 4)[0022 of Chen] and the patterned sacrificial layer(302)[0019 of Chen] forming a combined patterned mask;
forming trenches (Fig 6) in the substrate(300)[0019 of Chen] corresponding to the combined patterned mask; and



Chen does not explicitly state  forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches (Fig 6).

Although Chen does not explicitly state forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches Chen states the novel method of forming an ultra-narrow trench in a semiconductor substrate for product devices.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches in order to improve upon the current lithography techniques since they no longer meet the requirements for the reduced dimension of the product devices as taught by Chen [0005]. 


Re claim 14 Chen disclose the  method of claim 13, wherein forming the first patterned mask comprises:
depositing a first mask layer(306)[0020,0022 of Chen] over the patterned sacrificial layer(302)[0019 of Chen] and in the first opening (304)[0019 of Chen] using an atomic layer deposition method (ALD)[0020]; and
etching the first mask layer(306)[0020,0022 of Chen] without using photolithography (etching) (etching) to form the first patterned mask.

Re claim 15 Chen disclose the  method of claim 13, wherein forming the second patterned mask(308 in Fig 4)[0022 of Chen] comprises:

etching the second mask layer(308 in Fig 4)[0021 of Chen](308)[0021 of Chen] without using photolithography (etching) to form the second patterned mask(308 in Fig 4)[0022 of Chen].

Re claim 16 Chen disclose the  method of claim 13, wherein the first patterned mask and the second patterned mask(308 in Fig 4)[0022 of Chen] comprise different materials (material of the second mask layer 308 can be different from that of the first patterned mask(306)[0020 of Chen](306)[0020 of Chen] layer 302)[0021] and have different etch selectivities (etching selectivity with respect  to the material layer 306)[0021].

Re claim 17 Chen discloses in Figs 1-6 a method comprising:
forming a patterned sacrificial layer(302)[0019 of Chen] covering a first region(please see item labelled ‘first region’ in modified Fig 5) of a substrate(300)[0019 of Chen];
forming a first patterned mask covering a second region (please see item labelled ‘second region’ in modified Fig 5) of the substrate(300)[0019 of Chen] without using photolithography (etching);
after forming the first patterned mask, forming a second patterned mask(308 in Fig 4)[0022 of Chen] covering a third region of the substrate(300)[0019 of Chen] without using photolithography (etching);

etching the second region (please see item labelled ‘second region’ in modified Fig 5) of the substrate(300)[0019 of Chen] to form trenches (Fig 6) in the substrate(300)[0019 of Chen]; and

Chen does not explicitly state  forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches (Fig 6).

Although Chen does not explicitly state forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches Chen states the novel method of forming an ultra-narrow trench in a semiconductor substrate for product devices.  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have forming semiconductor devices from portions of the substrate(300)[0019 of Chen] between neighboring trenches in order to improve upon the current lithography techniques since they no longer meet the requirements for the reduced dimension of the product devices as taught by Chen [0005]. 


Re claim 18 Chen disclose the  method of claim 17, wherein forming the first patterned mask comprises:

etching the first mask layer(306)[0020,0022 of Chen] to form the first patterned mask.

Re claim 19 Chen disclose the  method of claim 17, wherein forming the second patterned mask(308 in Fig 4)[0022 of Chen] comprises:
depositing a second mask layer(308)[0021 of Chen] over the first patterned mask and the substrate(300)[0019 of Chen] using an atomic layer deposition method (ALD)[0020]; and
etching the second mask layer(308 in Fig 4)[0021 of Chen](308)[0021 of Chen] to form the second patterned mask(308 in Fig 4)[0022 of Chen].

Re claim 20 Chen disclose the  method of claim 17, wherein the first patterned mask and the second patterned mask(308 in Fig 4)[0022 of Chen] comprise different materials (material of the second mask layer 308 can be different from that of the first patterned mask(306)[0020 of Chen](306)[0020 of Chen] layer 302)[0021] and have different etch selectivities (etching selectivity with respect  to the material layer 306)[0021].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dreekornfeld in view of Kim (Fig 13) (USPGPUB: 2012/0040528, hereinafter Kim) 


Re claim 2 the combination of Chen and Dreekornfeld disclose the  method of claim 1, 

Chen and Dreekornfeld do not disclose wherein a portion of the substrate(300)[0019 of Chen] between neighboring trenches (Fig 6) forms a fin structure, further comprising:
forming a gate stack on the fin structure; and
forming a source region and a drain region in the fin structure, the source region and the drain region being formed on opposing sides of the gate stack.

Chen does disclose the etching process in Fig 6 can be applied to a Fin-Fet formation [0024].  

Kim discloses in Fig 13 wherein a portion of the substrate (100)[0180]  ; a fin structure (LH)[0179], further comprising:
forming a gate stack (GP)[0181] on the fin structure; and
forming a source region and a drain region in the fin structure [0182], the source region and the drain region being formed on opposing sides of the gate stack [0182].

It would have been obvious to one of ordinary skill in the art at the time of the invention to form a fin structure where the active patterns of the fin FET may be formed by a method for forming fine patterns as taught by Kim [0183].  In doing so, a portion of the substrate(100)[0180] between neighboring trenches [see Chen Fig 6] forming a fin structure(LH)[0179].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dreekornfeld in view of Brask (USPATENT: 7531437, hereinafter Brask) 

Re claim 3 the combination of Chen and Dreekornfeld disclose the  method of claim 1, 

The combination of Chen and Dreekornfeld do not disclose wherein a portion of the substrate between neighboring trenches forms a nanowire structure.

Brask discloses in Fig 3 wherein a portion of the substrate(370/330)[0019 of Chen] between neighboring trenches forms a nanowire structure[col 5, lines 25-40].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material nanowire of Brask to replace the semiconductor in Chen’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Dreekornfeld in view of Pentek (USPGPUB DOCUMENT: 2008/0148552, hereinafter Pentek) 

Re claim 10 the combination of Chen and Dreekornfeld disclose the  method of claim 8, 



Pentek discloses in Fig 6 wherein the first material(608)[0044] is AI2O3, and the second material (610)[0044] is Pt.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the first material is AI2O3, and the second material is Pt to replace the first and second material in Chen’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819